ORDER
PER CURIAM:
Freddie Darrough (“Darrough”) appeals from the trial court’s entry of judgment in accordance with the jury’s verdict, which found in favor of Dr. William Blake Rodgers (“Dr. Rodgers”) and Spine Midwest, Inc. (“Spine Midwest”) (collectively “the Defendants”). Because we conclude that certain of Darrough’s claims on appeal have not been preserved for our review and that as to her remaining claims, Dar-rough has either failed to establish an abuse of discretion by the trial court or prejudice as a result of the exclusion of evidence, we affirm. Rule 84.16(b).